Title: 18th.
From: Adams, John Quincy
To: 


       At about 11, this morning, we went from Mr. Freeman’s to the meeting house: it was much crowded: a number of anthems were sung by the People of the town, and the buxom beauties of the Cape, had collected together in one gallery. By twelve the young candidate made his appearance preceded by the gentlemen who were to consecrate him to the service of God: Mr. Hilliard began the ceremony with prayer: Doctor Howard then delivered an excellent Sermon, to the general satisfaction; full of candor, benevolence, and piety, with the most liberal sentiments. Mr. Shaw of Barnstable then gave the charge, and spoke very curiously; his language and ideas, however, were good; a Mr. Stone gave the right hand of fellowship, in such a manner that he appeared to me to be a man destitute of all feeling. Mr. Reed of Bridgwater made the last prayer, and the whole ceremony was concluded by another anthem; it was past 2 before they finished: all the students returned then to Mr. Freeman’s, where we dined. In the afternoon we went to Mrs. Williams’s, who is the widow of the late minister of this place, and at whose house Mr. Burr entertained his Company. The house was full; but we crept in with the crowd. After tea, we went with a number of Ladies to a certain house where we were to have had a dance, but we were so much crowded there was no room left to move in, not till after 11. Here was an odd scene: at about two we conducted the ladies to their homes, and then retired to our own lodgings. A young lady by the name of Caroline Williams is the celebrated beauty of Sandwich; she is fair extremely delicate, and her features are regular and well proportioned: but I cannot think her so uncommonly beautiful, as many persons suppose, and as she appears convinced herself: her Sister Patty is more agreeable.
      